DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 10-12, 15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2008/0150139), and further in view of Yu et al (U.S. 2020/0118871).

Regarding claim 1. Kim discloses a method for forming a semiconductor structure (FIG. 3C), comprising: 
forming a dielectric structure (FIG. 3A, item 210) on a semiconductor substrate (Abstract, i.e. semiconductor substrate; FIG. 3A, item 200), wherein the dielectric structure (FIG. 3B, item 210) has an opening (FIG. 3B, item 213) exposing a top surface ([0019],i.e. forming an interlayer dielectric layer on a semiconductor substrate, wherein the interlayer dielectric layer has a via hole, forming a first layer on the interlayer dielectric layer including the via hole using a ruthenium material) of the semiconductor substrate (FIG. 3B, item 200);  form first conductive structures (FIG. 3C, item 220) in direct contact with the dielectric structure (FIG. 3C, 210) and the top surface of the semiconductor substrate (FIG. 3C, item 200);
Kim fails to explicitly disclose introducing a first gas on the dielectric structure to form first conductive structures introducing a second gas on the first conductive structures and the dielectric structure, wherein the second gas is different from the first gas; and introducing a third gas on the first conductive structures and the dielectric structure to form second conductive structures on the dielectric structure, wherein the first gas and the third gas comprise a same metal, and wherein after forming the first conductive structures and before forming the second conductive structures, a portion of sidewalls of the dielectric layer in the opening is exposed.

However, Yu et al teaches introducing a first gas ([0025], i.e. a Ru3(CO)12 precursor) on the dielectric structure (FIG. 1B, item 100) to form first conductive structures (FIG. 1B, item 106a) on the dielectric structure (FIG. 1B, item 100);
introducing a second gas ([0025], i.e. a CO carrier gas) on the first conductive structures (FIG. 1B, item 106a) and the dielectric structure (FIG. 1B, item 100), wherein the second gas ([0025], i.e. a CO carrier gas) is different ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) from the first gas ([0025], i.e. a Ru3(CO)12  precursor);
and introducing a third gas ([0028], i.e. A Ru metal CVD process includes a process gas containing Ru3(CO)12 +CO (e.g., a gas flow ratio of about 1:100);[0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times.) on the first conductive structures (FIG. 1D, item 106a) and the dielectric structure (FIG. 1D, item 100) to form second conductive structures (FIG. 1D, item 106b) on the dielectric structure (FIG. 1A, item 100), wherein the first gas and the third gas comprise a same metal ([0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times.), and wherein
Since Both Kim and Yu et al teach filling vias with low resistivity metals like ruthenium, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in kim with the introducing a first gas on the dielectric structure to form first conductive structures introducing a second gas on the first conductive structures and the dielectric structure, wherein the second gas is different from the first gas; and introducing a third gas on the first conductive structures and the dielectric structure to form second conductive structures on the dielectric structure, wherein the first gas and the third gas comprise a same metal, and wherein after forming the first conductive structures and before forming the second conductive structures, a portion of sidewalls of the dielectric layer in the opening is exposed as disclosed by Yu et al.  The use of the sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times in Yu et al provides a method for selectively forming a low-resistivity metal in recessed features of a semiconductor device (Yu et al, [0017]).

Regarding claim 2. Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Yu et al further discloses wherein the metal is ruthenium (Ru) ([0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times.), iridium (Ir), rhodium (Rh), molybdenum (Mo), nickel (Ni), or platinum (Pt).

Regarding claim 3. Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Yu et al further discloses wherein the second gas comprises CO ([0025], i.e. a CO carrier gas), NH3, O2, N2O, NO, H2, N2, or a combination thereof.

Regarding claim 4. Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Yu et al further discloses wherein the second gas ([0025], i.e. a CO carrier gas) does not comprise the metal ([0025], i.e. a CO carrier gas).

Regarding claim 5. Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Yu et al further discloses wherein the first gas comprises Ru3(CO)12, Ru(CO)5, C10H10Ru, Ru(CO)3CeH8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(CeH8), Ru(acac)3, Ru04, Ru(EtCp)2, RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, IrF6, Ir(CH3COCHCOCH3)3, Rh(CH3COCHCOCH3)3, Rh(CO)4, Rh(C5H4F3O2)3, MoC16, MoF6, Mo(CO)6, Ni(CO)4, Ni(C5H5)2, Ni(C5HF6O2)2, Pt(CO)2Cl2, or a combination thereof ([0023], i.e. Examples of Ru-containing precursors include Ru3(CO)12, (2,4-dimethylpentadienyl) (ethylcyclopentadienyl) ruthenium (Ru(DMPD)(EtCp)), bis(2,4-dimethylpentadienyl) ruthenium (Ru(DMPD)2), 4-dimethylpentadienyl) (methylcyclopentadienyl) ruthenium (Ru(DMPD)(MeCp)), and bis(ethylcyclopentadienyl) ruthenium (Ru(EtCp)2), as well as combinations of these and other precursors.)

Regarding claim 8. Kim discloses A method for forming a semiconductor structure, comprising: forming a dielectric layer (FIG. 3A, item 210) on a semiconductor substrate (Abstract, i.e. semiconductor substrate; FIG. 3A, item 200); etching the dielectric layer (FIG. 3B, item 210) to form a trench (FIG. 3B, item 213) in the dielectric layer (FIG. 3B, item 210), wherein the trench (FIG. 3B, item 213) is defined by sidewalls of the dielectric layer (FIG. 3B, item 210) and a top surface ([0019],i.e. forming an interlayer dielectric layer on a semiconductor substrate, wherein the interlayer dielectric layer has a via hole, forming a first layer on the interlayer dielectric layer including the via hole using a ruthenium material) of the semiconductor substrate (FIG. 3B, item 200); BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/283,109Docket No.: 0941-3964PUS1 Reply dated October 4, 2021Page 4 of 12 to form first conductive structures (FIG. 3C, item 220) in direct contact with the sidewalls of the dielectric layer (FIG. 3C, 210) and the top surface of the semiconductor substrate (FIG. 3C, item 200), wherein the first conductive structures (FIG. 3C, item 220) are made of Ru ([0019], i.e. a first layer on the interlayer dielectric layer including the via hole using a ruthenium material).
Kim fails to explicitly disclose introducing a first precursor into the trench to form first conductive structures, wherein the first conductive structures are made of Ru, and the first precursor comprises Ru3(CO)12, Ru(CO)5, C10H10Ru, Ru(CO)3C6H8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(C6H8), Ru(acac)3, RuO4, Ru(EtCp)2, RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, or a combination thereof, introducing a first gas into the trench, wherein a first portion of the first gas is absorbed on surfaces of the first conductive structures, and a second portion of the first gas is absorbed on sidewalls of the dielectric layer; and introducing a second precursor into the trench to form second conductive structures on the sidewalls of the dielectric layer, wherein the second conductive structures are made of Ru, and the second precursor comprises Ru3(CO)12, Ru(CO)5, C10H10Ru, Ru(CO)3C6H8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(C6H8), Ru(acac)3, RuO4, Ru(EtCp)2, RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, or a combination thereof, wherein the first conductive structures and the second conductive structures are in direct contact with the dielectric layer in the trench

However, Yu et al teaches introducing a first precursor ([0025], i.e. a Ru3(CO)12 precursor) into the trench (FIG. 1A, item 110) to form first conductive structures (FIG. 1B, item 106a) on the sidewalls (FIG. 1B, item 103) of the dielectric layer (FIG. 1B, item 100), wherein the first conductive structures (FIG. 1B, item 106a) are made of Ru ([0023], i.e. The metal layer 106a can, for example, be selected from the group consisting of Ru metal), and the first precursor comprises Ru3(CO)12, Ru(CO)5, C10H10Ru, Ru(CO)3CeH8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(C6H8), Ru(acac)3, RuCE, Ru(EtCp)2, RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, or a combination thereof ([0023], i.e. Examples of Ru-containing precursors include Ru3(CO)12, (2,4-dimethylpentadienyl) (ethylcyclopentadienyl) ruthenium (Ru(DMPD)(EtCp)), bis(2,4-dimethylpentadienyl) ruthenium (Ru(DMPD)2), 4-dimethylpentadienyl) (methylcyclopentadienyl) ruthenium (Ru(DMPD)(MeCp)), and bis(ethylcyclopentadienyl) ruthenium (Ru(EtCp)2), as well as combinations of these and other precursors.);
introducing a first gas ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) into the trench (FIG. 1A, item 110), wherein a first portion ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) of the first gas ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) is absorbed on surfaces (FIG. 1A, item 106a) of the first conductive structures (FIG. 1B, item 106a), and a second portion (FIG. 1B, item 107a) of the first gas ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas)  is absorbed (FIG. 1B, item 107a) on sidewalls (FIG. 1B, item 103) of the dielectric layer (FIG. 1A, item 100); and 
introducing a second precursor ([0028], i.e. A Ru metal CVD process includes a process gas containing Ru3(CO)12+CO (e.g., a gas flow ratio of about 1:100);[0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times.) into the trench (FIG. 1D, item 110) to form second conductive structures (FIG. 1D, item 106b) on the sidewalls (FIG. 1D, item 103) of the dielectric layer (FIG. 1D, item 100), wherein the second conductive structures (FIG. 1D, item 106b) are made of Ru ([0028], i.e. A Ru metal CVD process includes a process gas containing Ru3(CO)12+CO (e.g., a gas flow ratio of about 1:100);[0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times.), and the second precursor comprises Ru3(CO)12, Ru(CO)5, C10H10Ru, Ru(CO)3C6H8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(C6H8), Ru(acac)3, RuO4, Ru(EtCp)2 ([0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber), RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, or a combination thereof ([0023], i.e. Examples of Ru-containing precursors include Ru3(CO)12, (2,4-dimethylpentadienyl) (ethylcyclopentadienyl) ruthenium (Ru(DMPD)(EtCp)), bis(2,4-dimethylpentadienyl) ruthenium (Ru(DMPD) 2), 4-dimethylpentadienyl) (methylcyclopentadienyl) ruthenium (Ru(DMPD)(MeCp)), and bis(ethylcyclopentadienyl) ruthenium (Ru(EtCp)2), as well as combinations of these and other precursors.)
wherein the first conductive structures (FIG. 1D, item 106a) and the second conductive structures (FIG. 1D, item 106b) are in direct contact with the dielectric layer (FIG. 1D, item 100) in the trench (FIG. 1D, item 110).
Since Both Kim and Yu et al teach filling vias with low resistivity metals like ruthenium, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in kim with the introducing a first precursor into the trench to form first conductive structures, wherein the first conductive structures are made of Ru, and the first precursor comprises Ru3(CO)12, Ru(CO)5, C10H10Ru, Ru(CO)3C6H8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(C6H8), Ru(acac)3, RuO4, Ru(EtCp)2, RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, or a combination thereof, introducing a first gas into the trench, wherein a first portion of the first gas is absorbed on surfaces of the first conductive structures, and a second portion of the first gas is absorbed on sidewalls of the dielectric layer; and introducing a second precursor into the trench to form second conductive structures on the sidewalls of the dielectric layer, wherein the second conductive structures are made of Ru, and the second precursor comprises Ru3(CO)12, Ru(CO)5, C10H10Ru, Ru(CO)3C6H8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(C6H8), Ru(acac)3, RuO4, Ru(EtCp)2, RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, or a combination thereof, wherein the first conductive structures and the second conductive structures are in direct contact with the dielectric layer in the trench as disclosed by Yu et al.  The use of the sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times in Yu et al provides a method for selectively forming a low-resistivity metal in recessed features of a semiconductor device (Yu et al, [0017]).

Regarding claim 10. Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 8 above.
Yu et al further discloses wherein the first portion ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) of the first gas ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) is chemically absorbed ([0024], i.e.  the metal deposition may not be completely selective and metal nuclei 107a may be deposited on the sidewalls 103 and on the field area 101. Unlike the metal layer 106a, the metal nuclei 107a may be form a non-continuous layer where the total amount of the metal in the metal nuclei 107a is less than the amount of the metal in the metal layer 106a) on surfaces of the first conductive structures (FIG. 1B, item 106a), and the second portion ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) of the first gas ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) is physically absorbed (FIG. 1B, item 107a) on sidewalls (FIG. 1B, item 103) of the dielectric layer (FIG. 1A, item 100).

Regarding claim 11. Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 10 above.
Yu et al further discloses wherein the first gas ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) comprises CO, NH3, O2, N2O, NO, H2, N2, or a combination thereof ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas)

Regarding claim 12. Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 11 above.
Yu et al further discloses before the introduction of the second precursor, further comprising:
introducing a purging gas ([0026], i.e.using plasma-excited O2 gas and optionally adding a halogen-containing gas (e.g., Cl2)) into the trench (FIG. 1B, item 110) to remove (FIG. 1C; [0025], i.e. 107a may be removed by etching using reactive ion etching (ME), for example using plasma-excited O2 gas and optionally adding a halogen-containing gas (e.g., Cl2)) the second portion (FIG. 1B, item 107a) of the first gas ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) absorbed on sidewalls (FIG. 1C, item 103) of the dielectric layer (FIG. 1C, item 100) while the first portion (FIG. 1C, item 106a) of the first gas ([0025], i.e. a Ru3(CO)12 precursor in a CO carrier gas) remains absorbed on the surfaces of the first conductive structures (FIG. 1C, item 106a; [0026], i.e. The method further includes removing the metal nuclei 107a from the patterned substrate 1 to selectively form the metal layer 106a on the second layer 102 in the recessed feature 110)

Regarding claim 15. Kim disclose a method for forming a semiconductor structure comprising:
forming a first dielectric layer (FIG. 3A, item 210) on a semiconductor substrate (Abstract, i.e. semiconductor substrate; FIG. 3A, item 200).
etching the first dielectric to form a first opening (FIG. 3B, item 213) in the first dielectric layer (FIG. 3B, item 210);
Kim fails to explicitly disclose transferring the substrate and the first dielectric layer into a deposition chamber; introducing a first precursor into the deposition chamber in a deposition process to form first conductive structures made of Ru in the first opening and on a surface of the first dielectric layer; introducing a first gas into the deposition chamber in a modification process to modify a surface property of the first conductive structures; and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/283,109Docket No.: 0941-3964PUS1 Reply dated October 4, 2021Page 6 of 12 Reply to Office Action of August 3, 2021 introducing a second precursor into the deposition chamber to form second conductive structures made of Ru in the first opening and on the surface of the first dielectric layer, wherein the first precursor and the second precursor comprise a same metal, and the first gas is free of the metal, and wherein the first conductive structures and the second conductive structures are in direct contact with the first dielectric layer in the first opening, and wherein one of the second conductive structures is formed between two adjacent first conductive structures
However, Yu et al teaches transferring the substrate (abstract; i.e. a patterned substrate containing a recessed feature formed in a first layer and a second layer that is exposed in the recessed feature; [(0029), i.e. The as-received patterned substrate contained raised SiO2 feature) and the first dielectric layer (FIG. 1A, item 100; (0029), i.e. The as-received patterned substrate contained raised SiO2 features) into a deposition chamber ([0028], i.e. A process example for selective Ru metal formation in a recessed feature includes a pre-treatment using a TMSDMA gas exposure where TMSDMA liquid is vaporized and diluted with N2 gas, a substrate temperature between about 180° C. and about 250° C., a process chamber pressure… a process chamber pressure between about 1 mTorr and about 20 mTorr (for example about 5 mTorr));
introducing a first precursor ([0025], i.e. a Ru3(CO)12 precursor) into the deposition chamber in a deposition process to form first conductive structure (FIG. 1D, items 106a and 107b) made of Ru ([0023], i.e. The metal layer 106a can, for example, be selected from the group consisting of Ru metal) in the first opening (FIG. 1b, item 110) and on a surface (FIG. 1B, item 103) of the first dielectric layer (FIG. 1B, item 100);
introducing a first gas ([0020] reactant gas) into the deposition chamber in a modification process ([0020], i.e. pre-treated with a surface modifier by exposure to a reactant gas that contains a molecule that is capable of forming self-assembled monolayers (SAMs) on a substrate) to modify a surface property of the first conductive structures (FIG. 1D items 106a and 107b); and
introducing a second precursor ([0028], i.e. A Ru metal CVD process includes a process gas containing Ru3(CO)12+CO (e.g., a gas flow ratio of about 1:100);[0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times) into the deposition chamber ([0028], i.e. a process chamber) to form second conductive structure (FIG. 1C item 107a and FIG. 1D, item 106B) made of Ru ([0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times) in the first opening (FIG. 1D, item 110) and on the surface (FIG. 1D, item 103) of the first dielectric layer (FIG. 1D, item 100), wherein the first precursor ([0025], i.e. a Ru3(CO)12 precursor) and the second precursor ([0028], i.e. A Ru metal CVD process includes a process gas containing Ru3(CO)12+CO (e.g., a gas flow ratio of about 1:100) comprise a same metal ([0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times), and the first gas ([0020] i.e. reactant gas) is free of the metal ([0022], i.e.  the reactant gas may be selected from silazane compounds. Silazanes are saturated silicon-nitrogen hydrides), and
wherein the first conductive structures (FIG. 1D item 106a and 107b) and the second conductive structures (FIG. 1B, item 107a and FIG. 1D item 106b) are in direct contact with the first dielectric layer (FIG. 1D item 100),
and wherein one of the second conductive structures (FIG. 1D, item 106b) is formed between two adjacent first conductive structures (FIG. 1D, items 106a and 107b).
Since Both Kim and Yu et al teach filling vias with low resistivity metals like ruthenium, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in kim with the transferring the substrate and the first dielectric layer into a deposition chamber; introducing a first precursor into the deposition chamber in a deposition process to form first conductive structures made of Ru in the first opening and on a surface of the first dielectric layer; introducing a first gas into the deposition chamber in a modification process to modify a surface property of the first conductive structures; and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/283,109Docket No.: 0941-3964PUS1 Reply dated October 4, 2021Page 6 of 12 Reply to Office Action of August 3, 2021 introducing a second precursor into the deposition chamber to form second conductive structures made of Ru in the first opening and on the surface of the first dielectric layer, wherein the first precursor and the second precursor comprise a same metal, and the first gas is free of the metal, and wherein the first conductive structures and the second conductive structures are in direct contact with the first dielectric layer in the first opening, and wherein one of the second conductive structures is formed between two adjacent first conductive structures as disclosed by Yu et al.  The use of the sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times in Yu et al provides a method for selectively forming a low-resistivity metal in recessed features of a semiconductor device (Yu et al, [0017]).

Regarding claim 21.  Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Yu et al further discloses wherein after forming the first conductive structures (FIG. 1B, item 106a) and before forming the second conductive structures (FIG. 1D, item 106b), a portion of a top surface (FIG. 1C, item 101) of the dielectric structure (FIG. 1C, item 101) is exposed.

Regarding claim 22.  Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 21 above.
Yu et al further discloses the portion of the top surface (FIG. 1D, 101) of the dielectric structure (FIG. 1D, item 100) is covered by the second conductive structures (FIG. 1D, item 107b).
Regarding claim 23. Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Yu et al wherein one of the second conductive structures (FIG. 1D, item 106b) is formed between two adjacent first conductive structures (FIG. 1D, items 106a and 107b).

Regarding claim 24. Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 8 above.
Yu et al wherein one of the second conductive structures (FIG. 1D, item 106b) is formed between two adjacent first conductive structures (FIG. 1D, items 106a and 107b).

Regarding claim 25. Kim in view of Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 15 above.
Kim discloses wherein the first opening (FIG. 3B, item 213) exposes a top surface of the semiconductor substrate (FIG. 3B, item 200), and the first conductive structures (FIG. 3C, item 220) are in direct contact with the top surface ([0019],i.e. forming an interlayer dielectric layer on a semiconductor substrate, wherein the interlayer dielectric layer has a via hole, forming a first layer on the interlayer dielectric layer including the via hole using a ruthenium material) of the semiconductor substrate (FIG. 3C, item 200).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2008/0150139), and further in view of Yu et al (U.S. 2017/0241014) and Yu et al (U.S. 2020/0118871). 
Regarding claim 1. Kim discloses a method for forming a semiconductor structure (FIG. 3C), comprising: 
forming a dielectric structure (FIG. 3A, item 210) on a semiconductor substrate (Abstract, i.e. semiconductor substrate; FIG. 3A, item 200), wherein the dielectric structure (FIG. 3B, item 210) has an opening (FIG. 3B, item 213) exposing a top surface ([0019],i.e. forming an interlayer dielectric layer on a semiconductor substrate, wherein the interlayer dielectric layer has a via hole, forming a first layer on the interlayer dielectric layer including the via hole using a ruthenium material) of the semiconductor substrate (FIG. 3B, item 200);  form first conductive structures (FIG. 3C, item 220) in direct contact with the dielectric structure (FIG. 3C, 210) and the top surface of the semiconductor substrate (FIG. 3C, item 200); form second conductive structures (FIG. 3D, item 230) on the dielectric structures (FIG. 3D, item 210).
Kim fails to explicitly disclose introducing a first gas on the dielectric structure to form first conductive structures introducing a second gas on the first conductive structures and the dielectric structure, wherein the second gas is different from the first gas; and introducing a third gas on the first conductive structures and the dielectric structure to form second conductive structures on the dielectric structure, wherein the first gas and the third gas comprise a same metal, and 
wherein after forming the first conductive structures and before forming the second conductive structures, a portion of sidewalls of the dielectric layer in the opening is exposed.
However, Yu et al teaches introducing a first gas (FIG. 2, item Deposition cycle 1, Ru carbonyl precursor gas, t2) on the dielectric structure ([0034], i.e. substrates defining features to receive a deposition of material such as Ru metal.. the feature is formed in the dielectric layer) to form first conductive structures (FIG. 6A, item 602) on the dielectric structure ([0034], i.e. substrates defining features to receive a deposition of material such as Ru metal.. the feature is formed in the dielectric layer);
introducing a second gas (FIG. 2, item Deposition cycle 2, Additional CO gas, t1; [0033], i.e. The cyclic deposition described in embodiments of the invention uses the additional CO gas flow and optionally a CO purge gas for saturating Ru metal nuclei on the substrate with adsorbed CO species when the Ru carbonyl precursor gas is not flowing) on the first conductive structures (FIG. 6A, item 602) and the dielectric structure ([0034], i.e. substrates defining features to receive a deposition of material such as Ru metal.. the feature is formed in the dielectric layer), wherein the second gas is different from the first gas;
and introducing a third gas (FIG. 2, item Deposition cycle 2, Ru carbonyl precursor gas, t2) on the first conductive structures (FIG. 6A, item 602) and the dielectric structure ([0034], i.e. substrates defining features to receive a deposition of material such as Ru metal.. the feature is formed in the dielectric layer) to form second conductive structures (FIG. 6B, item 604) on the dielectric structure ([0034], i.e. substrates defining features to receive a deposition of material such as Ru metal.. the feature is formed in the dielectric layer), wherein the first gas (FIG. 2, item Deposition cycle 1, Ru carbonyl precursor gas, t2) and the third gas (FIG. 2, item Deposition cycle 2, Ru carbonyl precursor gas, t2) comprise a same metal (FIG. 2, item Deposition cycle 1 and 2, Ru carbonyl precursor gas).
Since Both Kim and Yu et al (‘014) teach filling vias with low resistivity metals like ruthenium, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in kim with the introducing a first gas on the dielectric structure to form first conductive structures introducing a second gas on the first conductive structures and the dielectric structure, wherein the second gas is different from the first gas; and introducing a third gas on the first conductive structures and the dielectric structure to form second conductive structures on the dielectric structure, wherein the first gas and the third gas comprise a same metal as disclosed by Yu et al (‘014).  The use of substrates defining features to receive a deposition of material such as Ru metal, the feature is formed in the dielectric layer in Yu et al (‘014) provides a method for depositing smoot and continuous Ru metal films for microelectronic devices (Yu et al, [0035]).
Kim in view of Yu et al (‘014) fails to explicitly disclose wherein after forming the first conductive structures and before forming the second conductive structures, a portion of sidewalls of the dielectric layer in the opening is exposed.
However Yu et al (‘871) teaches wherein after forming the first conductive structures (FIG. 1B, item 106a) and before forming (FIG. 1C) the second conductive structures (FIG. 1D, item 106b), a portion of the sidewalls (FIG. 1C, item 103) of the dielectric layer (FIG. 1C, item 100) in the opening(FIG. 1C, item 110) is exposed.
Since Both Kim and Yu et al teach filling vias with low resistivity metals like ruthenium, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in kim with the introducing a first gas on the dielectric structure to form first conductive structures introducing a second gas on the first conductive structures and the dielectric structure, wherein the second gas is different from the first gas; and introducing a third gas on the first conductive structures and the dielectric structure to form second conductive structures on the dielectric structure, wherein the first gas and the third gas comprise a same metal, and wherein after forming the first conductive structures and before forming the second conductive structures, a portion of sidewalls of the dielectric layer in the opening is exposed as disclosed by Yu et al.  The use of the sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times in Yu et al provides a method for selectively forming a low-resistivity metal in recessed features of a semiconductor device (Yu et al, [0017]).

Regarding claim 6. Kim in view of Yu et al (‘014) and Yu et al (‘871) discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Yu et al (‘014) discloses purging the dielectric structure with a purging gas (FIG. 2, Deposition cycle 1, CO purge gas t3 and Deposition cycle 2, additional CO gas) after the introduction of the second gas (FIG. 2, Deposition cycle 1, CO carrier gas t2) and before the introduction of the third gas (FIG. 2, Deposition cycle 2, Ru carbonyl precurser gas t2) wherein the purging gas (FIG. 2, Deposition cycle 1, CO purge gas t3 and Deposition cycle 2, additional CO gas) comprises N2, Ar, He, or a combination thereof ([0020], i.e. The CO carrier gas contains CO and optionally an inert carrier gas, such as N2, or a noble gas (i.e., He, Ne, Ar, Kr, or Xe), or a combination thereof).

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (U.S. 2017/0241014), and further in view of Yu et al (U.S. 2020/0118871).
Regarding claim 15. Yu et al (‘014) disclose a method for forming a semiconductor structure ([ABSTRACT], i.e. the method includes providing a substrate defining features to receive a deposition of material; [0034], i.e. the substrate (e.g., Si)) comprising:
forming a first dielectric layer on a semiconductor substrate ([0034], i.e. the substrate (e.g., Si) includes a dielectric layer and the feature is formed in the dielectric layer);
etching the first dielectric ([0004], i.e. etching a feature (i.e., a via) in the interlayer dielectric) to form a first opening in the first dielectric layer ([0034], i.e. The features can, for example, include a trench or a via);
transferring the semiconductor substrate (FIG. 1, item 25) and the first dielectric layer ([0034], i.e. the substrate (e.g., Si) includes a dielectric layer and the feature is formed in the dielectric layer) into a deposition chamber (FIG. 1, item 10);
introducing a first precursor (FIG. 2, item Deposition cycle 1, Ru carbonyl precursor gas, t2) into the deposition chamber (FIG. 1, item 10) in a deposition process (FIG. 2, item Deposition cycle 1) to form first conductive structure made of Ru (FIG. 6A, item 602) in the first opening and on a surface of the first dielectric layer ([0007], i.e. method includes providing a substrate defining features to receive a deposition of material, initiating a flow of a ruthenium (Ru) carbonyl precursor to the substrate, the Ru carbonyl precursor decomposing within the defined features such that a Ru metal film is deposited on surfaces of the defined feature)
introducing a first gas ([0033], i.e. The cyclic deposition described in embodiments of the invention uses the additional CO gas flow and optionally a CO purge gas for saturating Ru metal nuclei on the substrate with adsorbed CO species when the Ru carbonyl precursor gas is not flowing) into the deposition chamber in a modification process ([0032], i.e.  the cyclic deposition using additional CO gas shown in FIG. 6A-6C forms Ru metal nuclei 602 on the substrate that contain adsorbed CO species 603) to modify a surface property (FIG. 6A, item 603) of the first conductive structures (FIG. 6A, item 602); and
introducing a second precursor ((FIG. 2, item Deposition cycle 2, Ru carbonyl precursor gas, t2) into the deposition chamber (FIG. 1, item 10) to form second conductive structure (FIG. 6B, item 604), wherein the first precursor (FIG. 2, item Deposition cycle 1, Ru carbonyl precursor gas, t2) and the second precursor (FIG. 2, item Deposition cycle 2, Ru carbonyl precursor gas, t2) comprise a same metal (FIG. 2, item Deposition cycle 1 and 2, Ru carbonyl precursor gas), and the first gas is free of the metal ([0033], i.e.  uses the additional CO gas flow and optionally a CO purge gas for saturating Ru metal nuclei on the substrate with adsorbed CO species when the Ru carbonyl precursor gas is not flowing), and wherein one of the second conductive structures is formed between two adjacent first conductive structures ([0032], i.e. FIG. 6A-6C forms Ru metal nuclei 602 on the substrate that contain adsorbed CO species 603 that hinder further Ru metal deposition on the Ru metal nuclei 602, resulting in numerous small Ru metal nuclei 604 in FIG. 6B)
Yu et al (‘014) fails to explicitly disclose to form second conductive structure in the first opening and on the surface of the first dielectric layer, wherein the first conductive structures and the second conductive structures are in direct contact with the first dielectric layer.
However, Yu et al (‘871) teaches to form second conductive structure (FIG. 1D, item 604) in the first opening (FIG. 1D, item 110) and on the surface (FIG. 1D, item 103) of the first dielectric layer (FIG. 1D, item 100), wherein the first conductive structures  (FIG. 1D item 106a and 107b) and the second conductive structures  (FIG. 1B, item 107a and FIG. 1D item 106b) are in direct contact with the first dielectric layer  (FIG. 1D item 100),
Since Both Yu et al (‘014)  and Yu et al (‘871)  teach ruthenium deposition method, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in Yu et al (‘014)  with the to form second conductive structure in the first opening and on the surface of the first dielectric layer, wherein the first conductive structures and the second conductive structures  are in direct contact with the first dielectric layer as disclosed by Yu et al (‘871).  The use of the sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times in Yu et al (‘871) provides a method for selectively forming a low-resistivity metal in recessed features of a semiconductor device (Yu et al, [0017]).

Regarding claim 16. Yu et al (‘014) in view of Yu et al (‘0871) discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 15 above.
The method for forming a semiconductor structure as claimed in claim 15, wherein the metal is Ru ([0029], i.e. Ru metal deposition), and the first precursor ([0021], i.e. a gas supply system 60 is coupled to the metal precursor vaporization system 50, and it is configured to, for instance, supply CO gas, an inert gas, or a mixture thereof, beneath the Ru carbonyl precursor 52 via feed line 61, or over the Ru carbonyl precursor 52 via feed line 62) is introduced into the deposition chamber at a flow rate in a range from about 10 sccm to about 500 sccm ([0021], i.e. the flow rate of the CO carrier gas can be between about 10 sccm and about 500 sccm) for a duration in a range from about 1 second to about 60 seconds ([0030], i.e. Time period t2 was 2 seconds and 5 seconds), and 
a pressure inside the deposition chamber during the introduction of the first precursor is in a range from about 0.0001 torr to about 0.01 torr ([0027], i.e.  A partial pressure is the pressure that a component of a gaseous mixture would have if it alone occupied the same volume at the same temperature as the mixture. The CO partial pressure in the process chamber is calculated from the relative CO gas flow (e.g., CO gas flow divided by the combined inert gas and CO gas flow; [0030], i.e. the process chamber pressure was 100 mTorr. The results show that the cyclic deposition resulted in lower haze for Ru metal film).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 18. Yu et al (‘014) in view of Yu et al (‘871) discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 16 above.
Yu et al (‘014) further discloses wherein the first precursor comprises Ru3(CO)12, Ru(CO)5, C10H10Ru, Ru(CO)3CeH8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(C6H8), Ru(acac)3, RuO4, Ru(EtCp)2, RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, or a combination thereof ([0007], i.e. Ru carbonyl precursor contains Ru3(CO)12).

Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabari et al (U.S. 2019/0172947), and further in view of Yu et al (U.S. 2020/0118871).
Regarding claim 15. Hekmatshoartabari disclose a method for forming a semiconductor structure comprising:
forming a first dielectric layer (FIG. 9, item 150; [0081], i.e. passivation layer 150) on a semiconductor substrate (FIG. 9, item 120; [0079], i.e. moderately doped c-Si:H layer 120).
etching the first dielectric to form a first opening in the first dielectric layer ([0081], i.e. vias are etched into the passivation layer without a hard mask, and the etch process includes an etch chemistry which is selective to c-Si:H, such as buffered oxide etch (BOE));
Hekmatshoartabari fails to explicitly disclose transferring the substrate and the first dielectric layer into a deposition chamber; introducing a first precursor into the deposition chamber in a deposition process to form first conductive structures made of Ru in the first opening and on a surface of the first dielectric layer; introducing a first gas into the deposition chamber in a modification process to modify a surface property of the first conductive structures; and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/283,109Docket No.: 0941-3964PUS1 Reply dated October 4, 2021Page 6 of 12 Reply to Office Action of August 3, 2021 introducing a second precursor into the deposition chamber to form second conductive structures made of Ru in the first opening and on the surface of the first dielectric layer, wherein the first precursor and the second precursor comprise a same metal, and the first gas is free of the metal, and wherein the first conductive structures and the second conductive structures are in direct contact with the first dielectric layer in the first opening, and wherein one of the second conductive structures is formed between two adjacent first conductive structures
However, Yu et al teaches transferring the substrate (abstract; i.e. a patterned substrate containing a recessed feature formed in a first layer and a second layer that is exposed in the recessed feature; [(0029), i.e. The as-received patterned substrate contained raised SiO.sub.2 feature ) and the first dielectric layer (FIG. 1A, item 100; (0029), i.e. The as-received patterned substrate contained raised SiO2 features) Into a deposition chamber ([0028], i.e. A process example for selective Ru metal formation in a recessed feature includes a pre-treatment using a TMSDMA gas exposure where TMSDMA liquid is vaporized and diluted with N.sub.2 gas, a substrate temperature between about 180° C. and about 250° C., a process chamber pressure… a process chamber pressure between about 1 mTorr and about 20 mTorr (for example about 5 mTorr));
introducing a first precursor ([0025], i.e. a Ru3(CO)12 precursor) into the deposition chamber in a deposition process to form first conductive structure (FIG. 1D, items 106a and 107b) made of Ru ([0023], i.e. The metal layer 106a can, for example, be selected from the group consisting of Ru metal) in the first opening (FIG. 1b, item 110) and on a surface (FIG. 1B, item 103) of the first dielectric layer (FIG. 1B, item 100);
introducing a first gas ([0020] reactant gas) into the deposition chamber in a modification process ([0020], i.e. pre-treated with a surface modifier by exposure to a reactant gas that contains a molecule that is capable of forming self-assembled monolayers (SAMs) on a substrate) to modify a surface property of the first conductive structures (FIG. 1D items 106a and 107b); and
introducing a second precursor ([0028], i.e. A Ru metal CVD process includes a process gas containing Ru3(CO)12+CO (e.g., a gas flow ratio of about 1:100);[0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times) into the deposition chamber ([0028], i.e. a process chamber) to form second conductive structure (FIG. 1C item 107a and FIG. 1D, item 106B) made of Ru ([0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times) in the first opening (FIG. 1D, item 110) and on the surface (FIG. 1D, item 103) of the first dielectric layer (FIG. 1D, item 100), wherein the first precursor ([0025], i.e. a Ru3(CO)12 precursor) and the second precursor ([0028], i.e. A Ru metal CVD process includes a process gas containing Ru3(CO)12+CO (e.g., a gas flow ratio of about 1:100) comprise a same metal ([0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times), and the first gas ([0020] i.e. reactant gas) is free of the metal ([0022], i.e.  the reactant gas may be selected from silazane compounds. Silazanes are saturated silicon-nitrogen hydrides), and
wherein the first conductive structures  (FIG. 1D item 106a and 107b) and the second conductive structures  (FIG. 1B, item 107a and FIG. 1D item 106b) are in direct contact with the first dielectric layer  (FIG. 1D item 100),
and wherein one of the second conductive structures (FIG. 1D, item 106b) is formed between two adjacent first conductive structures (FIG. 1D, items 106a and 107b).
Since Both Hekmatshoartabari et al and Yu et al teach filling vias with low resistivity metals like ruthenium, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in Hekmatshoartabari et al with the transferring the substrate and the first dielectric layer into a deposition chamber; introducing a first precursor into the deposition chamber in a deposition process to form first conductive structures made of Ru in the first opening and on a surface of the first dielectric layer; introducing a first gas into the deposition chamber in a modification process to modify a surface property of the first conductive structures; and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/283,109Docket No.: 0941-3964PUS1 Reply dated October 4, 2021Page 6 of 12 Reply to Office Action of August 3, 2021 introducing a second precursor into the deposition chamber to form second conductive structures made of Ru in the first opening and on the surface of the first dielectric layer, wherein the first precursor and the second precursor comprise a same metal, and the first gas is free of the metal, and wherein the first conductive structures and the second conductive structures are in direct contact with the first dielectric layer in the first opening, and wherein one of the second conductive structures is formed between two adjacent first conductive structures as disclosed by Yu et al.  The use of the sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times in Yu et al provides a method for selectively forming a low-resistivity metal in recessed features of a semiconductor device (Yu et al, [0017]).

Regarding claim 19. Hekmatshoartabari et al and Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 15 above.
Hekmatshoartabari et al further discloses forming a fin structure (FIG. 2, item 105; [0053], i.e. fin field-effect transistor (FinFET)) on the semiconductor substrate (FIG. 2, item 105);
forming ([0081], i.e. the exposed portions of the passivation layer 150 are etched to form contact trenches down to the highly doped c-Si:H layer 130, which are filled with a contact material, such as, for example, ruthenium to form source/drain contacts 160) a source/drain structure (FIG. 8B, items 130) on the fin structure (FIG. 9, item 105), forming a gate stack (FIG. 3A, item 110) across and on the fin structure (FIG. 3, item 105), wherein the source/drain contact structure (FIG. 9, item 160) is in direct contact with the source/drain structure (FIG. 8/9, item 130)
Yu et al discloses repeating the deposition process and the modification process ([0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times) to form a contact structure (FIG. 1D, items 106a and 106b) in the first opening (FIG. 1D, item 110), wherein the contact structure (FIG. 1D, items 106a and 106b) comprises the first conductive structure (FIG. 1D, item 106a) and the second conductive structure (FIG. 1D, item 106b).

Regarding claim 20. Hekmatshoartabari et al and Yu et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 15 above.
Hekmatshoartabari et al further discloses forming a fin structure (FIG. 2, item 105; [0053], i.e. fin field-effect transistor (FinFET)) on the semiconductor substrate (FIG. 2, item 105);
forming ([0081], i.e. the exposed portions of the passivation layer 150 are etched to form contact trenches down to the highly doped c-Si:H layer 130, which are filled with a contact material, such as, for example, ruthenium to form source/drain contacts 160) a source/drain structure (FIG. 8B, items 130) on the fin structure (FIG. 9, item 105),
forming a second dielectric layer (FIG. 9, item 150) on the fin structure (FIG. 9, item 105) and covering the source/drain structure (FIG. 8B/9, item 130);
forming a gate stack (FIG. 3A, item 110) across and on the fin structure (FIG. 3, item 105)
and the conductive via (FIG. 9, item 160) is electrically connected to the source/drain structure (FIG. 8B/9, item 130)
Yu et al discloses forming a second dielectric layer (FIG. 1A, item 100 bottom portion) the first conductive structure (FIG. 1D, item 106a) and second conductive structure (FIG. 1D, item 106b) and the semiconductor substrate (abstract; i.e. a patterned substrate containing a recessed feature formed in a first layer and a second layer that is exposed in the recessed feature; [0002], i.e. The present invention relates to semiconductor processing and semiconductor devices),
repeating the deposition process and the modification process ([0029], i.e. The sequence of pre-treating, Ru metal depositing, and Ru metal nuclei removal was performed four times) to form a conductive via (FIG. 1D, items 106a and 106b) in the first opening (FIG. 1D, item 110), wherein the conductive via (FIG. 1D, items 106a and 106b) comprises the first conductive structure (FIG. 1D, item 106a) and the second conductive structure (FIG. 1D, item 106b),
wherein the second dielectric (FIG. 1, item 100 bottom portion) is between semiconductor substrate ([0002], i.e. The present invention relates to semiconductor processing and semiconductor devices; abstract; i.e. a patterned substrate containing a recessed feature formed in a first layer and a second layer that is exposed in the recessed feature) and the first dielectric layer (FIG. 1, item 100 top portion).

Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1-6, 8, 10-12, 15-16, 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the current rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822